 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 THE CITY OF NEW YORK,
                                                                           Case No. 17-CV-3480-SJF-AYS
                                    Plaintiff,
         -against-

 BLUE RAGE INC., d/b/a THE COP SHOP, and
 SALVATORE PICCOLO and SUSAN PICCOLO,

                                     Defendants.
 ------------------------------------------------------------------x

                                        NOTICE OF APPEARANCE

                  PLEASE TAKE NOTICE that Brian T. Horan, Assistant Corporation Counsel,

 hereby appears on behalf of James E. Johnson, Corporation Counsel of the City of New York, as

 counsel of record for Plaintiff and Counterclaim Defendant the City of New York.



Dated: March 5, 2020
       New York, New York

                                                            JAMES E. JOHNSON
                                                            Corporation Counsel of the City of New York

                                                            By:        /s/ Brian T. Horan            .
                                                                       Brian T. Horan
                                                                       Assistant Corporation Counsel
                                                                       100 Church Street, 20th Floor
                                                                       New York, NY 10007
                                                                       212.356.2297
                                                                       bhoran@law.nyc.gov

                                                            Attorney for Plaintiff
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x
 THE CITY OF NEW YORK,
                                                                           Case No. 17-CV-3480-SJF-AYS
                                    Plaintiff,
         -against-

 BLUE RAGE INC., d/b/a THE COP SHOP, and
 SALVATORE PICCOLO and SUSAN PICCOLO,

                                     Defendants.
 ------------------------------------------------------------------x

                                       CERTIFICATE OF SERVICE

                  I hereby certify that on March 5, 2020, the foregoing document was filed with the

 Clerk of the Court and served in accordance with the Federal Rules of Civil Procedure, and/or

 the Eastern District's Local Rules, and/or the Eastern District's Rules on Electronic Service upon

 the following:

                                              Gerard F. Dunne
                                       Law Offices of Gerard F. Dunne
                                      41 Union Square West, Suite 1125
                                           New York, NY 10003


Dated: March 5, 2020
       New York, New York

                                                            JAMES E. JOHNSON
                                                            Corporation Counsel of the City of New York

                                                            By:        /s/ Brian T. Horan            .
                                                                       Brian T. Horan
                                                                       Assistant Corporation Counsel
                                                                       100 Church Street, 20th Floor
                                                                       New York, NY 10007
                                                                       212.356.2297
                                                                       bhoran@law.nyc.gov

                                                            Attorney for Plaintiff
